PER CURIAM.
The petition for writ of certiorari reflected probable jurisdiction in this Court. We issued the writ -and have heard argu*910ment of the parties. After argument and 'upon further consideration of the matter, we have determined that the writ was improvidently issued. Therefore, the writ is hereby discharged and the petition for writ of certiorari is dismissed.
The Motion for Attorney’s Fees is hereby granted in the amount of $350.00.
It is so ordered.
ERVIN, C. J., DREW, ADKINS and BOYD, JJ., and MANN, District Court Judge, concur.